        Case 3:19-cr-00104-MCR Document 57 Filed 01/31/20 Page 1 of 1


                                                                           Page 1 of 1

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO. 3:19cr104/MCR

DAVID C. WILLIAMS
                                     /

                                    ORDER

      By Order dated January 10, 2020, the Government was directed to file a

response to two separate petitions asserting third-party claims of legal interest in

property seized during the investigation of this case. See ECF Nos. 47 & 48. The

Government has filed its response conceding to the interest claimed by the third-

parties. See ECF No. 56. Accordingly, no hearing is needed on the third-party claims

and the clerk is directed to terminate the claims as MOOT.

      DONE and ORDERED this 31st day of January 2020.



                                         s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE
